Citation Nr: 9932854	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1972.  In January 1999, the United States Court of 
Appeals for Veteran's Claims (Court) vacated the Board of 
Veteran's Appeals' (Board) July 1998 determination that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss and remanded the issue back to the Board.  This 
action was done in accordance with a December 1998 "Joint 
Motion For Remand To The BVA And To Stay Further 
Proceedings" agreed to by the parties. 
REMAND

The above noted remand action by the Court was taken because, 
on September 16, 1998, which after the Board had issued its 
decision, the Federal Circuit Court of Appeals (Federal 
Circuit) issued Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 
1998), in which it overturned the test for new and material 
evidence formulated by the Court in Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991), and held that the Secretary's 
regulatory definition contained in 38 C.F.R. § 3.156(a) is 
controlling.  See Hodge at 1361-1364.  Since the Board's 
determination in the July 1998 decision that the veteran had 
not presented new and material evidence to reopen his claim 
relied on the Colvin test invalidated by the Federal Circuit, 
a remand was determined to be required.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991) (where a law or 
regulation changes after as claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply).  

In September 1998 the veteran filed out a Department of 
Veterans Affairs (VA) Form 22a, appointing a representative.  
A subsequent September 1998 letter from the veteran's newly 
appointed representative requested that he be notified of the 
veteran's new hearing date.  A letter was sent by VA to the 
veteran's representative in October 1999 requesting 
clarification as to whether the veteran desired a personal 
hearing and, if so, what kind of hearing.  A response, signed 
by the veteran, was received by VA later in October 1999 in 
which the veteran indicated that he wanted to appear before a 
traveling member of the Board sitting at the VA Regional 
Office (RO) in St. Louis, Missouri (Travel Board hearing). 

In light of the above and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

The veteran should be scheduled, in 
accordance with the docket number of this 
case, for a hearing before a traveling 
member of the Board sitting at the RO in 
St. Louis, Missouri.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the issue on appeal.  The appellant need take no 
action until he is otherwise notified.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



